DETAILED ACTION
1. 	The Office acknowledges the receipt of Applicant’s Request for Continued Examination filed October 14, 2021. Claims 1-9 are pending. Claims 3, 8 and 9 are withdrawn. Claims 1, 2 and 4-7 are examined in the instant application.  
All previous rejections not set forth below have been withdrawn.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
Applicant’s earliest priority benefit for the claimed invention is March 13, 2006.
Claim Rejections - 35 USC § 112(b)
2. 	Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, transformation alone does not produce the claimed phenotype. A polynucleotide encoding SEQ ID NO:314 must be expressed to produce the claimed phenotype. It is suggested Applicant amend the claim to include “expressing the polynucleotide”. Applicant does not address this rejection. Additionally, if the plant expressing the polynucleotide has an increased caloric content phenotype, then it should be compared to a control plant not expressing the recombinant polynucleotide rather than to an untransformed plant.

In claim 5, “operably linked” should be inserted before “constitutive”. Otherwise, there is no structural nexus between the polynucleotide and the promoter.
In claim 6, it is suggested “derived” be amended to “obtained”. Otherwise, it is unclear what is retained in the derived product. 
	Clarification and/or correction are required.
Claim Rejections - 35 USC § 112(a)
3. 	Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. 
 Applicant is invited to point to the page and line number in the originally-filed disclosure where support for “an increased caloric content phenotype” can be found. Applicant has support for “an increased seed oil content” (Table 7). While an increased seed oil content may increase its caloric content, these phrases are not synonymous with each other, and “an increased caloric content phenotype” is broader than “an 
Claim Rejections - 35 USC § 102
4. 	Claims 1, 2 and 4-7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pilgrim et al. (28 February 2002, Publication No. WO 02/15675 A1 (previously cited)).
The claims are directed to a recombinant polynucleotide encoding SEQ ID NO:314, wherein the polynucleotide is operably linked to a heterologous promoter which upon transformation into a plant, would produce a plant exhibiting an increased caloric content phenotype. The claims are also directed to a transgenic plant, host cell and seed comprising said polynucleotide. The Office does not interpret the claims directed to the recombinant polynucleotide and transgenic plant to encompass a plant having an increased caloric content phenotype.
Pilgrim discloses a recombinant polynucleotide encoding a polypeptide of SEQ ID NO:66, wherein the polynucleotide is operably linked to a heterologous promoter, and wherein the polynucleotide exhibits an altered phenotype / trait when expressed in a transformed, transgenic plant (claim 1, p. 60, lines 32-36). SEQ ID NO: 66 exhibits 100% sequence identity with Applicants’ SEQ ID NO: 314. The recombinant polynucleotide is ectopically expressed or overexpressed in the plant, and the plant has an altered trait (p. 13, lines 27-30). Pilgrim further teaches an operably linked constitutive, inducible or tissue-specific promoter to regulate the expression of the polypeptide (p. 3, lines 8-10). Pilgrim also teaches a cultured host cell from the transgenic plant and transgenic seed comprising the recombinant polynucleotide (p. 10, 
Applicant traverses primarily that claim 1 is amended to specify that a plant transformed with the recombinant polynucleotide is selected to exhibit an increased caloric content phenotype. Applicant argues there is no basis that the feature necessarily flows from the teachings of Pilgrim. Applicant states that the specification describes on p. 6 that transformed plants may be selected for those that produce the most desirable degree of over- or under-expression of target genes of interest and coincident trait improvement. Applicant further states that SEQ ID NO:314 is a transcription factor termed “G1646” that is involved in seed oil production, and one skilled in the art would understand that an observable phenotype is not attributed solely or directly due to overexpression of the transcription factor itself but to the changes in the expression patterns of the target genes as a result of changes in a gene regulatory network (Rodriguez-Mega, Exhibit A). 
Applicant’s traversals have been considered but are deemed unpersuasive for the following reasons. The claims are drawn to a product. If the recitation of “selected to exhibit an increased caloric content phenotype” is intended to be a product by process recitation, the claim remains anticipated by the prior art because the product of Pilgrim is identical to that of Applicant’s, regardless of the process used to produce said product. Additionally, given that they are identical, the product of the prior art by necessity 
Remarks
5.	No claim is allowed.  
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHUONG T BUI/Primary Examiner, Art Unit 1663